          Case 0:21-cv-00013-SWS Document 2 Filed 01/27/21 Page 1 of 2




L. Poe Leggette (Wyoming Bar No. 7-4652)
Mark S. Barron
Alexander K. Obrecht (Wyoming Bar No. 7-5542)
BAKER & HOSTETLER LLP
1801 California Street, Suite 4400
Denver, Colorado 80202
Telephone: 303.861.0600
Facsimile: 303.861.7805
pleggette@bakerlaw.com
mbarron@bakerlaw.com
aobrecht@bakerlaw.com

Attorneys for Petitioner Western Energy Alliance



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WYOMING

WESTERN ENERGY ALLIANCE,                      )
                                              )
                       Petitioner,            )
                                              )
v.                                            )       Civil Case No. 0:21-cv-00013
                                              )
JOSEPH R. BIDEN, JR., in his official         )
Capacity as President of the United States, )
SCOTT DE LA VEGA, in his official             )
Capacity as Acting Secretary of the Interior, )
and UNITED STATES BUREAU                      )
OF LAND MANAGEMENT,                           )
                                              )
                      Respondents.            )


           PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT


       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record

for Western Energy Alliance, certifies that to the best of my knowledge and belief,

Western Energy Alliance is a not-for-profit corporation, has no parent corporation, and
           Case 0:21-cv-00013-SWS Document 2 Filed 01/27/21 Page 2 of 2




no corporation holds any stock in Western Energy Alliance. These representations are

made in order that the judges of this court may determine the need for recusal.

        Respectfully submitted this 27th day of January, 2021.




                                                  /s/ L. Poe Leggette
                                                  L. Poe Leggette
                                                  Mark S. Barron
                                                  Alexander K. Obrecht
                                                  BAKER & HOSTETLER LLP
                                                  1801 California Street, Suite 4400
                                                  Denver, Colorado 80202-2662
                                                  Telephone: 303.861.0600
                                                  Facsimile: 303.861.7805
                                                  pleggette@bakerlaw.com
                                                  mbarron@bakerlaw.com
                                                  aobrecht@bakerlaw.com

                                                 Attorneys Petitioner, Western Energy
                                                 Alliance




                                           -2-
4852-6901-0392.1
